             Case 4:21-cv-05063-SAB                   ECF No. 14         filed 08/31/21     PageID.95 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_
                                                                                                                        FILED IN THE
                                                      Eastern District of Washington                                U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                    JORGE GARCIA, JR.,

                                                                     )
                                                                                                              Aug 31, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:21-CV-05063-SAB
BENTON COUNTY CHIEF; BENTON COUNTY PROPERTY EVIDENCE; ANDY MILLER;
 BENTON COUNTY DRUG TASK FORCE; RICK RUNGE; BENTON COUNTY POLICE
                                                                     )
  DEPARTMENT CHIEF; BENTON COUNTY SUPERIOR COURTS; JORGE GARCIA;
BENTON COUNTY SHERIFF; DEPARTMENT OF CORRECTIONS; SGT MURRY; METRO
                                                                     )
TASK DRUG FORCE SIEZER DEPARTMENT; DEA; TYLER MCMULLEN; CO FRENCH;
      TERRY J. BLOOR; KRISTIN MCROBERTS; and MEGAN A. WHITMIRE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 12, is GRANTED.
’
              Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        STANLEY A. BASTIAN                                   on a motion for
      voluntary dismissal.


Date: 8/31/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                             Tonia Ramirez
